 Case 3:15-cv-02129-K Document 253 Filed 08/13/20     Page 1 of 13 PageID 8602




                        UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF TEXAS

                              DALLAS DIVISION


DEKA INVESTMENT GMBH,                    § Civil Action No. 3:15-cv-02129-K
Individually and on Behalf of All Others §
Similarly Situated,                      § CLASS ACTION
                                         §
                          Plaintiffs,    § Hon. Ed Kinkeade
                                         §
       vs.                               §
                                         §
SANTANDER CONSUMER USA                   §
HOLDINGS INC., et al.,                   §
                                         §
                          Defendants.    §
                                         §




                       ORDER PRELIMINARILY APPROVING
                    SETTLEMENT AND PROVIDING FOR NOTICE




4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20               Page 2 of 13 PageID 8603



         WHEREAS, an action is pending before this Court styled Deka Investment GmbH v.

Santander Consumer USA Holdings Inc., et al., Civil Action No. 3:15-cv-02129-K (the

“Action”);

         WHEREAS, the Settling Parties having made application, pursuant to Federal

Rule of Civil Procedure 23(e), for an order preliminarily approving the Settlement of this

Action, in accordance with a Stipulation of Settlement dated July 28, 2020 (the

“Settlement Agreement”), which, together with the Exhibits annexed thereto, sets forth

the terms and conditions for a proposed Settlement of the Action between the Settling

Parties and for dismissal of the Action against the Defendants and any of the Released

Parties with prejudice upon the terms and conditions set forth therein; and the Court

having read and considered the Settlement Agreement and the Exhibits annexed thereto;

         WHEREAS, unless otherwise defined, all defined terms used herein have the same

meanings as set forth in the Settlement Agreement.

         WHEREAS, the Court preliminarily finds that:

                    (a)   the Settlement resulted from informed, extensive arm’s-length

negotiations between experienced counsel, including mediation under the direction of an

experienced mediator, Robert A. Meyer, Esq. of JAMS;

                    (b)   the Settlement eliminates risks to the Settling Parties of continued

litigation;

                    (c)   the Settlement does not provide undue preferential treatment to

Lead Plaintiffs or to segments of the Classes;

                    (d)   the Settlement does not provide excessive compensation to counsel

for Lead Plaintiffs; and


                                               -1-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20               Page 3 of 13 PageID 8604



                    (e)   the Settlement appears to fall within the range of possible approval

and is therefore sufficiently fair, reasonable, and adequate to warrant providing notice of

the Settlement to the Classes.

         NOW, THEREFORE, IT IS HEREBY ORDERED:

         1.         The Court does hereby preliminarily approve the Settlement Agreement

and the Settlement set forth therein, and finds, pursuant to Rule 23(e)(1)(B)(i) of the

Federal Rules of Civil Procedure, that it will likely be able to order final approval of the

Settlement under Rule 23(e)(2) as it will likely find that the Settlement is fair,

reasonable, and adequate to the Classes, subject to further consideration at the

Settlement Hearing described below.
         2.         A hearing (the “Settlement Hearing”) shall be held before this Court on

January 12, 2021, at 10:00 a.m., at the United States District Court for the Northern
District of Texas, Earle Cabell Federal Building, 1100 Commerce Street, Room 1625,

Dallas, Texas 75242, to determine whether the proposed Settlement of the Action on

the terms and conditions provided for in the Settlement Agreement is fair, reasonable,

and adequate to the Classes and should be approved by the Court; to determine whether,

for purposes of the proposed Settlement only, the Action should be certified as a class

action on behalf of the Classes, Lead Plaintiffs should be certified as Class
Representatives for the Classes, and Lead Counsel should be appointed as Class Counsel

for the Classes; to determine whether a Judgment as provided in ¶1.15 of the Settlement

Agreement should be entered; to determine whether the proposed Plan of Allocation

should be approved; to determine any amount of attorneys’ fees and expenses that

should be awarded to Lead Counsel for their service to the Classes; to hear any

objections by Class Members to the Settlement Agreement or Plan of Allocation or any

award of attorneys’ fees and expenses to Lead Counsel and any award to the Lead

Plaintiffs pursuant to 15 U.S.C. §77z-1(a)(4) and/or 15 U.S.C. §78u-4(a)(4); and to

consider such other matters as the Court may deem appropriate.

                                               -2-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20               Page 4 of 13 PageID 8605



         3.         The Court may adjourn the Settlement Hearing or decide to hold the

Settlement Hearing telephonically without further notice to the Classes, and may

approve the proposed Settlement with such modifications as the Settling Parties may

agree to, if appropriate, without further notice to the Classes.

         4.         Pursuant to the Settlement Agreement, the Settling Parties have proposed

certification of the following Classes pursuant to Rules 23(a) and 23(b)(3) of the Federal

Rules of Civil Procedure:

                    (a)   The 1933 Act Class, consisting of all persons and entities who

purchased or otherwise acquired SCUSA common stock in or traceable to SCUSA’s

January 23, 2014 initial public offering and were damaged thereby.

                    (b)   The 1934 Act Class, consisting of all persons and entities who,

between January 23, 2014 and June 12, 2014, inclusive, purchased or otherwise acquired

SCUSA common stock, and were damaged thereby.

         5.         The 1933 Act Class and the 1934 Class Act are referred to as the Classes.

Excluded from the Classes are: (i) Defendants; (ii) the present or former executive

officers of SCUSA and their immediate family members (as defined in 17 C.F.R.

§229.404 (Instructions (1)(a)(iii) and (1)(b)(ii)); and (iii) Santander Holdings USA, Inc.

(“SHUSA”) and the other selling stockholders identified in the Offering Documents and

their immediate family members (as defined in 17 C.F.R. §229.404 (Instructions

(1)(a)(iii) and (1)(b)(ii)). For the avoidance of doubt, this exclusion does not extend to

any investment company, pooled investment fund, or separately managed account

(including, but not limited to, mutual fund families, exchange-traded funds, fund of

funds, private equity funds, real estate funds, hedge funds, and employee benefit plans)

in which any Underwriter Defendant or any of its affiliates has or may have a direct or

indirect interest, or as to which any Underwriter Defendant or any of its affiliates may

serve as a fiduciary or act as an investment advisor, general partner, managing member,
                                               -3-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20                Page 5 of 13 PageID 8606



or in any other similar capacity (other than where the Underwriter Defendant or any of

its affiliates is a majority owner or holds a majority beneficial interest and only to the

extent of such Underwriter Defendant’s or its affiliates’ ownership or interest); provided,

however, that membership in the Classes by such entity is limited to transactions in

SCUSA common stock made on behalf of, or for the benefit of, Persons other than

Persons that are specifically excluded from the Classes by definition. Also excluded from

the Classes are any persons and entities who or which would otherwise be a member of

one or both Classes but who or which exclude themselves by submitting a request for

exclusion that is accepted by the Court.

         6.         The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of

Civil Procedure, that it will likely be able to certify the Classes for purposes of the

proposed Settlement. Specifically, the Court finds that each element required for

certification of the Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure

has been met or will likely be met: (a) the members of the Classes are so numerous that

their joinder in the Action would be impracticable; (b) there are questions of law and fact

common to the Classes which predominate over any individual questions; (c) the claims

of Lead Plaintiffs in the Action are typical of the claims of the Classes; (d) Lead Plaintiffs

and Lead Counsel have and will fairly and adequately represent and protect the interests

of the Classes; and (e) a class action is superior to other available methods for the fair

and efficient adjudication of the Action.

         7.         The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules

of Civil Procedure, that it will likely be able to certify Lead Plaintiffs as Class

Representatives for the Classes and appoint Lead Counsel as Class Counsel for the

Classes, pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

         8.         The Court approves the form, substance, and requirements of the Notice of

Pendency and Proposed Settlement of Class Action (“Notice”) and Proof of Claim and

Release, substantially in the forms annexed hereto as Exhibits A-1 and A-2, respectively.

                                                -4-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20             Page 6 of 13 PageID 8607



         9.         The Court approves the Summary Notice, substantially in the form

annexed hereto as Exhibit A-3.

         10.        The Court appoints the firm Gilardi & Co. LLC (“Claims Administrator”)

to supervise and administer the notice procedure as well as the processing of claims as

more fully set forth below:

                    (a)   SCUSA and its counsel shall provide to the Claims Administrator

within ten (10) business days following the entry of this Order, and without any charge

to Lead Plaintiffs, the Classes, Plaintiffs’ Counsel, or the Claims Administrator,

shareholder lists, as appropriate for providing notice to the Classes;

                    (b)   Not later than twenty-one (21) calendar days (the “Notice Date”)

from the date of this Order, the Claims Administrator shall commence mailing of the

Notice and Proof of Claim and Release, substantially in the forms annexed as Exhibits 1

and 2 hereto, by First-Class Mail to all Class Members who can be identified with

reasonable effort and shall also cause the Notice and Proof of Claim and Release to be

posted on the Settlement website at www.SCUSASecuritiesSettlement.com;

                    (c)   Not later than ten (10) calendar days after the Notice Date, the

Claims Administrator shall cause the Summary Notice to be published once in the

national edition of Investor’s Business Daily and once over a national newswire service; and

                    (d)   Not later than seven (7) calendar days prior to the Settlement

Hearing, Lead Counsel shall serve on Defendants’ counsel and file with the Court proof,

by affidavit or declaration, of such mailing and posting.

         11.        Nominees who purchased or otherwise acquired SCUSA common stock for

the benefit of another Person in or traceable to SCUSA’s IPO or during the Class Period,

                                              -5-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20               Page 7 of 13 PageID 8608



and which currently have active business operations, shall be requested to send the

Notice and Proof of Claim and Release to such beneficial owners of SCUSA common

stock within seven (7) calendar days after receipt thereof, or send a list of the names and

addresses of such beneficial owners to the Claims Administrator within seven (7)

calendar days of receipt thereof, in which event the Claims Administrator shall promptly

send the Notice and Proof of Claim and Release to such beneficial owners.

         12.        Other than the cost, if any, of providing shareholder lists to the Claims

Administrator as required by ¶10(a) above, all fees, costs, and expenses incurred in

identifying and notifying members of the Classes shall be paid from the Settlement Fund

and in no event shall any of the Released Parties bear any responsibility for such fees,

costs, or expenses.

         13.        All members of the Classes (except Persons who request exclusion pursuant

to ¶16 below) shall be bound by all determinations and judgments in the Action

concerning the Settlement, including, but not limited to, the releases provided for

therein, whether favorable or unfavorable to the Classes, regardless of whether such

Persons seek or obtain by any means, including, without limitation, by submitting a

Proof of Claim and Release form or any similar document, any distribution from the

Settlement Fund or the Net Settlement Fund.

         14.        Class Members who wish to participate in the Settlement shall complete

and submit the Proof of Claim and Release form in accordance with the instructions

contained therein. Unless the Court orders otherwise, all Proofs of Claim and Release

must be postmarked or submitted electronically no later than one hundred twenty (120)

calendar days from the Notice Date. Any Class Member who does not submit a Proof of

Claim and Release within the time provided shall be barred from sharing in the

distribution of the proceeds of the Net Settlement Fund, unless otherwise ordered by the

Court, but shall nevertheless be bound by any final judgment entered by the Court.

Notwithstanding the foregoing, Lead Counsel shall have the discretion (but not the

                                               -6-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20                Page 8 of 13 PageID 8609



obligation) to accept late-submitted Claims for processing by the Claims Administrator

so long as distribution of the Net Settlement Fund is not materially delayed thereby, but

will incur no liability for exercising or refusing to exercise such discretion.

         15.        Any member of the Classes may enter an appearance in the Action, at his,

her, or its own expense, individually or through counsel of the Class Member’s own

choice.      If a Class Member does not enter an appearance, he, she, or it will be

represented by Lead Counsel.

         16.        Any Person falling within the definition of the Classes may, upon request,

be excluded or “opt out” from the Classes. Any such Person must submit to the Claims

Administrator a request for exclusion (“Request for Exclusion”), postmarked no later

than twenty-one (21) calendar days before the Settlement Hearing. A Request for

Exclusion must be signed and state (a) the name, address, and telephone number of the

Person requesting exclusion; (b) the Person’s purchases, acquisitions and sales of SCUSA

common stock between January 23, 2014 and June 12, 2014, inclusive, including the

dates and the amount of SCUSA stock purchased, acquired, or sold, and price paid or

received for each such purchase, acquisition, or sale; and (c) that the Person wishes to be

excluded from the Class in Deka Investment GmbH v. Santander Consumer USA Holdings

Inc., et al., Civil Action No. 3:15-cv-02129-K (N.D. Tex.). All Persons who submit valid

and timely Requests for Exclusion in the manner set forth in this paragraph shall have no

rights under the Settlement Agreement, shall not share in the distribution of the Net

Settlement Fund, and shall not be bound by the Settlement Agreement or any Final

Judgment. Unless otherwise ordered by the Court, any member of the Classes who or

that does not timely and validly request exclusion from the Classes in accordance with

the provisions of this Notice Order and the Notice given pursuant hereto (a) shall be

deemed to have waived his, her or its right to be excluded from the Classes; (b) shall be

forever barred from requesting exclusion from the Classes in this or any other

proceeding; (c) shall be bound by the provisions of the Settlement Agreement, the

                                                -7-
4830-8051-6539.v3
 Case 3:15-cv-02129-K Document 253 Filed 08/13/20               Page 9 of 13 PageID 8610



Settlement, and all proceedings, determinations, orders, and judgments in the Action

relating to the Settlement, including, but not limited to, the Judgment, and the Releases

provided for therein whether favorable or unfavorable to the Classes; and (d) shall be

barred and enjoined from asserting, instituting, commencing, prosecuting, assisting, or

maintaining any of the Released Plaintiffs’ Claims against the Released Parties.

         17.        Lead Counsel shall cause to be provided to Defendants’ counsel copies of

all Requests for Exclusion, and any written revocation of Requests for Exclusion, within

the later of two (2) business days of Lead Counsel’s receipt or seven (7) calendar days

prior to the Settlement Hearing.

         18.        Any member of one or both Classes may appear and object if he, she, or it

believes there is any reason why the proposed Settlement of the Action should not be

approved as fair, reasonable and adequate; why a judgment should not be entered

thereon; why the Plan of Allocation should not be approved; why attorneys’ fees and

expenses should not be awarded to counsel for Lead Plaintiffs for their service to the

Classes or why costs and expenses should not be awarded to Lead Plaintiffs. No Class

Member or any other Person shall be heard or entitled to contest the approval of the

terms and conditions of the proposed Settlement, or, if approved, the Judgment to be

entered thereon approving the same, or the order approving the Plan of Allocation, or

any attorneys’ fees and expenses to be awarded to Plaintiffs’ Counsel, unless written

objections and copies of any papers and briefs are received by Ellen Gusikoff Stewart,

Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA

92101, Daniel L. Berger, Grant & Eisenhofer P.A., 485 Lexington Avenue, 29th Floor,

New York, NY 10017, Stephen R. DiPrima, Wachtell, Lipton, Rosen & Katz, 51 West

52nd Street, New York, NY 10019, R. Thaddeus Behrens, Haynes and Boone, LLP,

2323 Victory Avenue, Suite 700, Dallas, TX 75219, and Noelle M. Reed, Skadden,

Arps, Slate, Meagher & Flom LLP, 1000 Louisiana Street, Suite 6800, Houston, TX

77002, on or before twenty-one (21) calendar days before the Settlement Hearing; and

                                               -8-
4830-8051-6539.v3
Case 3:15-cv-02129-K Document 253 Filed 08/13/20              Page 10 of 13 PageID 8611



said objections, papers, and briefs are filed with the Clerk of the United States District

Court for the Northern District of Texas, on or before twenty-one (21) calendar days

before the Settlement Hearing. The objection must: (a) state the name, address, and

telephone number of the person or entity objecting and must be signed by the objector;

(b) state whether the objector is represented by counsel and, if so, the name, address,

and telephone number of the objector’s counsel; (c) contain a statement of the Class

Member’s objection or objections, and the specific reasons for each objection, including

any legal and evidentiary support the Class Member wishes to bring to the Court’s

attention; and (d) include documents sufficient to prove membership in one or both of

the Classes, consisting of documents showing the number of shares of SCUSA common

stock that the objector purchased/acquired and/or sold during the Class Period (i.e.,

between January 23, 2014 and June 12, 2014, inclusive), as well as the dates, number of

shares and prices for each such purchase/acquisition and sale; and (e) identify cases in

which the objector or its counsel has filed an objection to a settlement in the past five

years. Documentation establishing membership in one or both of the Classes must

consist of copies of brokerage confirmation slips or monthly brokerage account

statements, or an authorized statement from the objector’s broker containing the

transactional and holding information found in a broker confirmation slip or account

statement. Objectors who enter an appearance and desire to present evidence at the

Settlement Hearing in support of their objection must include in their written objection

or notice of appearance the identity of any witnesses they may call to testify and any

exhibits they intend to introduce into evidence at the hearing.

         19.        The objection must state whether it applies only to the objector, to a

specific subset of a particular Class, or to an entire Class, and also state with specificity

the grounds for the objection. Any member of the Classes who does not make his, her,

or its objection in the manner provided shall be deemed to have waived such objection

and shall forever be foreclosed from making any objection to the fairness, reasonableness,

                                              -9-
4830-8051-6539.v3
Case 3:15-cv-02129-K Document 253 Filed 08/13/20                 Page 11 of 13 PageID 8612



or adequacy of the proposed Settlement as incorporated in the Settlement Agreement, to

the Plan of Allocation, and to the award of attorneys’ fees and expenses to Plaintiffs’

Counsel and to any award of costs and expenses to Lead Plaintiffs, unless otherwise

ordered by the Court.

         20.        All funds held by the Escrow Agents shall be deemed and considered to be

in custodia legis, and shall remain subject to the jurisdiction of the Court, until such time

as such funds shall be distributed pursuant to the Settlement Agreement and/or further

order(s) of the Court.

         21.        All papers in support of the Settlement, Plan of Allocation, and any

application by Lead Counsel for attorneys’ fees and expenses and for costs and expenses

for Lead Plaintiffs, shall be filed and served no later than thirty-five (35) calendar days

prior to the Settlement Hearing, and any reply papers shall be filed and served no later

than seven (7) calendar days before the Settlement Hearing.

         22.        The Released Parties shall have no responsibility for the Plan of Allocation

or any application for attorneys’ fees or expenses submitted by Lead Counsel, and such

matters will be considered separately from the fairness, reasonableness, and adequacy of

the Settlement.

         23.        At or after the Settlement Hearing, the Court shall determine whether the

Plan of Allocation proposed by Lead Counsel, and any application for attorneys’ fees and

expenses and for the costs and expenses of Lead Plaintiffs, should be approved.

         24.        All reasonable expenses incurred in identifying and notifying Class

Members as well as administering the Settlement Fund shall be paid as set forth in the

Settlement Agreement. In the event the Court does not approve the Settlement, or it

otherwise fails to become effective, neither Lead Plaintiffs nor any of their counsel shall

have any obligation to repay any amounts actually and properly incurred or disbursed

pursuant to ¶¶2.7 or 2.8 of the Settlement Agreement.



                                                - 10 -
4830-8051-6539.v3
Case 3:15-cv-02129-K Document 253 Filed 08/13/20                 Page 12 of 13 PageID 8613



         25.        Neither the Settlement Agreement, nor any of its terms or provisions, nor

any of the negotiations or proceedings connected with it, shall be construed as an

admission or concession by any of the Released Parties of the truth of any of the

allegations in the Action, or of any liability, fault, or wrongdoing of any kind.

         26.        All proceedings in the Action are stayed until further order of this Court,

except as may be necessary to implement the Settlement or comply with the terms of the

Settlement Agreement. Pending final determination of whether the Settlement should

be approved, neither the Lead Plaintiffs nor any Class Member, either directly,

representatively, or in any other capacity shall commence or prosecute against any of the

Released Parties any action or proceeding in any court or tribunal asserting any of the

Released Claims.

         27.        Neither this order nor the Settlement Agreement (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained

therein (or any other plan of allocation that may be approved by the Court), the

negotiations leading to the agreement in principle to settle this Action and the execution

of the Settlement Agreement, nor any proceedings taken pursuant to or in connection

with the Settlement Agreement and/or approval of the Settlement (including any

arguments proffered in connection therewith): (a) shall be offered against any of the

Released Parties as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Released Parties with respect to the

truth of any fact alleged by Lead Plaintiffs or the validity of any claim that was or could

have been asserted or the deficiency of any defense that has been or could have been

asserted in this Action or in any other litigation, or of any liability, negligence, fault, or

other wrongdoing of any kind of any of the Released Parties or in any way referred to for

any other reason as against any of the Released Parties, in any civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of the Settlement Agreement; (b) shall be offered against any of

                                                - 11 -
4830-8051-6539.v3
Case 3:15-cv-02129-K Document 253 Filed 08/13/20                 Page 13 of 13 PageID 8614



the member of the Classes, as evidence of, or construed as, or deemed to be the evidence

of any presumption, concession or admission by any member of the Classes that any of

their claims are without merit, that any of the Released Parties had meritorious defenses,

or that damages recoverable in the Action would not have exceeded the Settlement

Amount or with respect to any liability, negligence, fault or wrongdoing of any kind, or

in any way referred to for any other reason as against any of the Lead Plaintiffs or

member of the Classes, in any civil, criminal or administrative action or proceeding,

other than such proceedings as may be necessary to effectuate the provisions of the

Settlement Agreement; or (c) shall be construed against any of the Released Parties as an

admission, concession, or presumption that the consideration to be given under the

Settlement represents that amount which could be or would have been recovered after

trial; provided, however, that the Settling Parties and the Released Parties and their
respective counsel may refer to the Settlement Agreement to effectuate the protections

from liability granted thereunder or otherwise to enforce the terms of the Settlement

Agreement.

         28.        The Court reserves the right to alter the time or the date of the Settlement

Hearing without further notice to the members of the Classes, provided that the time or

the date of the Settlement Hearing shall not be set at a time or date earlier than the time

and date set forth in ¶2 above, and retains jurisdiction to consider all further applications

arising out of or connected with the proposed Settlement. The Court may approve the

Settlement, with such modifications as may be agreed to by the Settling Parties, if

appropriate, without further notice to the Classes.

         SO ORDERED.

         Signed August 13th, 2002.

                                               ____________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE


                                                - 12 -
4830-8051-6539.v3
